Exhibit 10.68

 

Reference Number: (Biao 113)

 

 

General Factory Lease Agreement

 

Party A: Shanghai Jin Qiao Pte Ltd

 

Party B: i-STT Pte Ltd

 

21st February 2001

 

Shanghai



--------------------------------------------------------------------------------

 

Serial Number:

 

General Factory Lease Agreement

 

Party A: Shanghai Jin Qiao Pte Ltd

 

Address: No. 28, New Jinqiao Road

 

Legal Representative: Yang Xiaoming

 

Party B: i-STT Pte Ltd

 

Address: 20 Ayer Rajah Crescent         #05-05/08 Singapore 139964

 

Executive Director: Xiao Deyang

 

WHEREAS Party A is the legal owner of the Factory for lease (as defined below)
and intends to let the Factory for lease to Party B and Party B intends to rent
the Factory for lease from Party A;

 

NOW in accordance with the <Contract Law of the People’s Republic of China>,
<Law of the People’s Republic of China on Urban Real Estate Management>,
<Measures on the Lease of Urban Properties>, <Operational Details of (Measures
on the Lease of Properties) Implemented in Shanghai>, <Regulations of Property
Leasing in Shanghai> and other relevant stipulations and with reference to
current practices in China and in the various development districts in Shanghai,
both parties reach the following unanimously with regard to the leasing of the
Factory:

 

1.   Definition

1.1   Factory for lease: refers to the 1st and 2nd storey of the general-purpose
factory at the general-purpose factory block No. 48 [*general-purpose factory
lot No. 2 (T52-2)] (No. 1112, Chuanqiao Road) located at Plot 52, Jinqiao Export
Processing District, Shanghai that Party A leases out to Party B and Party B
rents from Party A. It has a total building area of 8456 metres (the actual area
shall be based on the survey conducted by the relevant authority). Its
geographical location and structure are indicated in Appendix I <Manual of
Technical Indices on the Construction of General-purpose Factory Buildings>.

 

The variance between the measured area and 8456 square metres must not exceed
338.24 square metres. For variance within 338.24 square metres, the rent shall
be refunded for any overpayment or supplemented for any deficiency. In the event
that the difference between the measured area and 8456 square metres is larger
than 338.24 square metres, Party A shall not charge rental for the area that
exceeds 338.24 square metres and Party B shall be allowed to use the area at no
cost; in the event that the difference between 8456 square metres and the
measured area is larger than 338.24 square metres, Party B shall be entitled to
terminate this Agreement.







 

 



--------------------------------------------------------------------------------

 

1.2   Property Management Company: In this Agreement, it refers to the property
management company that has signed a property management contract with the
owner(s) of the factory district where the factory for lease is located, which
shall be responsible for the property management of the said factory district.

 

1.3   Supporting facilities: Unless otherwise stated, the following two areas
shall be included in this Agreement:

  (1)   Power supply, water supply, telecommunication and gas pipes;

  (2)   Drainage of rain water, waste water drainage pipes and connections;

Specific details on the relevant supporting facilities of this Agreement are
shown in Appendix II <Letter of Confirmation of Supporting Facilities of
General-purpose Factory Building for Lease>.

 

1.4   Places for private use: In this Agreement, these refer to places inside
the factory building for lease such as the production workshop, power
distribution room, toilets, pantry, auxiliary room and wall spaces.

 

1.5   Places for common use: In this Agreement, these refer to places inside a
general-purpose factory building that are shared and used by the owners and
tenants of the entire block of factory building. They include the lobby, the
staircase, lifts, engine room for lifts, meter room, water pump room, corridors,
loading and unloading platforms, outdoor wall spaces and roofing. Party B shall
not occupy places for common use for itself.

 

1.6   Periodic Year: In this Agreement, it refers to 1st April of the preceding
year to 31st March of the following year.

 

2.   The legal status of both parties

 

2.1   Based on the duplicate copy of the Business Licence of Party A in Appendix
III of this Agreement provided by Party A, Party A is an economic entity
approved by the state, responsible for the development and management of
Shanghai Jinqiao Export Processing District. It is incorporated in China.

 

2.2   Based on the duplicate copy of the Certificate of Incorporation of Party B
in Appendix IV of this Agreement provided by Party B, Party B is a legal
economic entity in Singapore, engaging in the development of computer network
technology.

 

Party B shall invest in the establishment of an enterprise with foreign
investment in Shanghai Jinqiao Export Processing District. According to the
duplicate copy of the approval certificate in Appendix V, issued by the
Evaluation and Approval Department for Chinese Investment with regards to Party
B establishing a foreign enterprise, the said enterprise has been approved by
the state for incorporation, and is an economic entity which is involved in
production business. It is incorporated in China.

 



--------------------------------------------------------------------------------

 

From the day that the said enterprise with foreign investment is incorporated,
both Parties agree that Party B shall transfer all its rights and obligations
under this Agreement to the said enterprise and the said enterprise shall rent
the general factory stipulated in this Agreement. Both Parties and the said
enterprise with foreign investment shall execute an agreement for the relevant
changes in due course.

 

3.   Use of Factory for Lease

 

3.1   Party A has provided Party B with a copy of “Licence for Planning of
Construction Project”(Reference Number Hu Pu Jian (00) No. 388) of the Factory
for Lease as Appendix VI of this Agreement; the Factory for Lease is used as a
production site.

 

3.2   Party B undertakes that the Factory for Lease shall be used as Party B’s
production site; its scope of operation includes but not limited to activities
such as managing of servers, leasing of machines and motor rooms, etc. Party A
confirms that Party B could use the Factory for Lease for 24 hours a day, 365
days a year continuously in a proper manner.

 

3.3   During the lease period, without prior written consent of Party A and the
approval of the relevant departments according to stipulations, Party B shall
not change the usage of the Factory for Lease.

 

4.   The Lease Period

 

4.1   Party B shall rent the Factory for Lease for a period of three years from
1st April 2001 (hereinafter referred to as “the Date of Commencement of Lease”)
to 31st March 2004 (hereinafter referred to as “the Expiry Date”).

 

4.2   During the ease period, the right of use of the factory lot for lease
shall belong to Party B. Its lawful rights and interests shall be protected by
state laws.

 

5   Rent for the factory lot, property management fee and the mode of payment

 

5.1   Rent for the factory lot shall be three hundred and twenty-eight dollars
and fifty cents (RMB 328.50) per square metre floor area per year. It amounts to
two million seven hundred and seventy-seven thousand seven hundred and
ninety-six dollars (RMB 2,777,796) per year for a total floor area of 8456
square metres. The property management fee shall be two dollars (RMB 2) per
square metre floor area per month which amounts to sixteen thousand nine hundred
and twelve dollars (RMB16,912) for the total floor area of 8456 square metres.

 



--------------------------------------------------------------------------------

 

5.2   Within 15 days upon signing of this Agreement, Party B shall pay a deposit
equivalent to two months’ rent to Party A which amounts to four hundred and
sixty-two thousand nine hundred and sixty-six dollars (RMB 462,966). From the
day Party A hands over the factory lot for lease to Party B, the above-mentioned
deposit paid shall be converted to security deposit for renting the factory lot.
If Party A is unable to hand over the factory lot for lease to Party B or this
Agreement cannot go into effect officially due to causes attributed to Party B,
there shall be no refund of the deposit paid by Party B.

 

5.3   The rent from the date of commencement of the lease to the end of that
month shall be remitted by Party B to the account of the bank of deposit
designated by Party A within 3 days from the date this Agreement goes into
effect. Subsequently, Party B shall remit the rent for the current month to the
account of the bank of deposit designated by Party A before the 15th of the
month (see the last page of this Agreement).

 

5.4   The rent of the factory lot for lease shall not be adjusted for the first
three periodic years from the Date of Commencement of Lease; from the fourth
periodic year, the rent could be adjusted (upwards or downwards) every three
periodic years, the adjustment shall not be exceed 5% of the total rent of the
previous periodic year. The adjustment shall be based on the trend of
fluctuation margin of the general leasing market of similar factories (of
similar development district and similar type of factory) in Pudong New
District, Shanghai.

 

5.5   The property management fee for the factory lot for lease shall be paid
from the date of hand over of the factory lot. The property management fee from
the date of hand over of the factory lot to the end of that month shall be paid
directly to the property management company on the day of hand over of the
factory lot. Subsequently, Party B shall pay the property management fee
directly to the property management company before the 15th of every month. The
bank account of the property management company is as follows:

Shanghai Jin Qiao Pte Ltd

Bank of Deposit:         Jinqiao Agricultural Bank General Business Department

Account No.: 033432-10801016449

 

6.   Other expenses for the factory lot for lease and the mode of payment

 

6.1   If Party B uses the supporting facilities, the articles and clauses of
<Confirmation of Supports for the Leasing of General-purpose Factory Buildings>
(Appendix II) shall apply.

 

6.2   During the lease period, expenses on water, electricity, gas and waste
water shall be borne by Party B. Of these, charges for electricity at places for
private use shall be paid by Party B to the power supply department directly.
Charges on water shall be paid by the property management company on behalf of
the tenants and Party B shall pay the management company according to the
sub-meter reading in the meter room. Charges for water and electricity at the

 



--------------------------------------------------------------------------------

places for common use within the location of factory for lease shall be entered
into the property management fee, and shall not be collected separately.

 

6.3   During the lease period, Party B shall be responsible for the power
consumption in the use of lifts. The property management company shall be
responsible for the inspection and repair of lifts and training of operators of
Party B. If Party B causes damage to the lift, it shall be responsible for the
restoration or compensation.

 

6.4   Party A shall provide 8 parking lots to Party B free of charge. Of these,
four are parking lots for trucks and four are for small passenger vehicles.

 

6.5   For the procedure of payment, details of charges and details on the use of
supporting facilities in Clauses 6.1 – 6.4 mentioned above, see Appendix VII
<Guide for Users of General-purpose Factory Buildings in the Jinqiao Export
Processing District, Shanghai>.

 

7.   Hand over of factory lot for lease

 

7.1   Party A shall hand over the factory lot for lease to Party B on 1 March
2001 (referred to as “the date of hand over” below). The relevant quality
inspection department should have inspected the factory before Party A informs
Party B of the handing over.

 

7.2   Within three days before the date of hand over of the factory lot for
lease, Party A shall present the <(Sample) of Notice of Occupation> similar to
Appendix VIII of this Agreement to Party B, informing Party B to go through the
formalities of occupation in writing and carry out the hand over of the factory
lot for lease. Party B shall send personnel to attend to the hand over on that
day. If Party B fails to be present on the day of hand over and fails to request
Party A in writing to hand over the factory for lease after 14 days, the factory
lot for lease shall be considered as handed over to Party B on the date of hand
over.

 

7.3   On the day of hand over of the factory lot for lease, parties A and B
shall sign on the hand over documents similar to the <(Samples) of Documents of
Hand Over of Factory Lot for Lease> in Appendix IX to indicate that the hand
over of the factory lot for lease has been completed.

 

7.4   Party A undertakes that the factory for lease shall be completed,
inspected and accepted by the relevant government departments and obtain the
relevant certification before 15th March 2001; failing which, Party A shall
provide Party B with another suitable factory of which qualified certification
of completion has been obtained. Party A shall bear all direct expenses incurred
by Party B in renovation and removal, and compensate Party B with a renovation
period of one month.

 



--------------------------------------------------------------------------------

 

8.   Sub-lease

 

8.1   Unless otherwise stated in writing, the lease of the factory lot shall be
limited to the production needs of the enterprise with foreign investment of
Party B.

As Party B plans to work in stages, the first stage of the project shall only
utilise part of the factory for lease, utilisation of the remaining parts of the
factory shall be based on the market needs and the whole project shall be
completed progressively with the commencement of the second stage of the
project. In view of the above mentioned reasons, Party A agrees to allow Party B
to sub-lease the remaining parts of the factory during this period, but the
production works of such tenant shall satisfy the environmental needs and
property directives of Jinqiao Export Processing District, and Party B shall not
benefit from the sub-lease. Once the second stage of the project commences,
Party B shall recover the said sub-leased part of the factory, and use the whole
factory for its own production works.

 

9.   Other rights and obligations

 

9.1   During the lease period, logistic services such as security, cleanliness
and maintenance of green areas of Party B’s places for private use shall be
provided by the property management company. Party B shall hold consultations
with the property management company and sign the relevant contracts of
engagement. Party B may also determine the companies that provide logistic
services by calling tenders. The property management company referred to in this
Agreement may participate in the tenders. The credentials of companies that
submit tenders must be recognised by Party A.

 

9.2   Party B shall not damage the supporting facilities by any means. Should
there be any damage, Party B shall restore them to the original conditions and
bear all expenses.

 

9.3   During the lease period, should Party A need to carry out package
facilities work in the factory for lease, Party B shall be given prior notice.
Should Party A cause any damages to Party B’s machinery and facilities, Party A
shall be liable to restore them to the original condition and bear all such
expenses. Works carried out by Party A shall not affect Party B’s operations,
failing which the rent shall be deducted according to a per day basis.

 

9.4   Party A shall be responsible for the natural wear and tear of the factory
for lease. Party A shall carry out repairs based on the regulated time and
maintenance scope according to the maintenance cycle of the general factory of
the factory for lease. Party B shall be responsible for the repair or
compensation of corresponding monetary losses for damages to the factory for
lease due to human factor.

 

9.5   During the lease period, Party B shall not damage the factory for lease
and its equipment and accessory facilities. It shall not be allowed to change
the use of the factory for lease, demolish and build at will or damage the
structure of the factory for lease.

 



--------------------------------------------------------------------------------

 

9.6   During the period of lease, if Party B has to carry out partition,
refitting and/or partially reconstruct the factory lot for lease, it must obtain
the prior written consent of Party A and the approval of the property management
company in accordance with the procedure stipulated in Appendix VII. The
above-mentioned actions of Party B shall not violate state and local laws,
regulations and stipulations in construction, fire-fighting, environmental
protection and industrial hygiene. They shall not damage the factory lot for
lease and the building structure of the general-purpose factory building where
it is situated. The relevant government departments, Party A and the property
management company shall be entitled to carry out supervision and inspection on
Party B and demand immediate alteration by Party B. Furthermore, Party B shall
not damage the building structure of the factory lot for lease. If there is
damage or change in the building structure, Party B shall be responsible for
restoration to the original conditions and bear all the expenses. Expenses on
partition, decoration or partial reconstruction and the responsibility of
maintenance shall be solely borne by Party B.

 

9.7   Clients who purchase and/or rent the same general factory shall not occupy
the places for common use or other areas outside the limits of the factory lot
for lease for any reason. When Party B installs equipment and pipes that
involves places of neighbouring owners or users, consent of the neighbouring
users shall be sought and the normal use of the factory building shall not be
affected. Should there be defaults, Party B shall be responsible for removing
obstructions and restoration to the original conditions and bear all charges.

 

9.8   There shall be no construction of any attached buildings or structures to
the external walls and roof of the factory lot for lease and the general-purpose
factory building where it is situated. If the construction is necessary under
special circumstances, written consent from Party A shall be sought.

 

9.9   Party B shall take care of the environmental hygiene in response to the
relevant laws, regulations and provisions of the state and Shanghai City.

 

9.10   Works such as management of places for common use and environmental
management of factory area, etc., shall be handled according to Appendix X
<Regulations on the Use, Management, Maintenance and Repair for General-purpose
Factory Buildings at the Jinqiao Export Processing District, Shanghai>.

 

9.11   Party A shall be responsible for items outside the factory for lease such
as public sanitation, greenery maintenance, etc.

 

9.12   Shanghai Jinqiao Export Processing District has already attained the
certification of ISO14000. Party B shall adhere to Appendix XI <Environment
Regulations at the Jinqiao Export Processing District> of this Agreement.

 



--------------------------------------------------------------------------------

 

9.13   During the lease period, should Party A wish to sell the factory for
lease, Party B shall enjoy priority to purchase under the same conditions. Party
A shall inform Party B in writing three months in advance of its intention to
sell the factory for lease. Party B shall reply to Party A in writing as to
whether it would like to purchase the factory for lease within 15 days upon
receiving Party A’s written notice. Should Party B fail to reply in writing
before the time frame, it shall be deemed that Party B has abandon its right to
purchase the factory for lease. When Party A transfers the factory for lease to
another party, Party A must obtain the undertaking of the transferee that it
shall, during Party B’s lease period, continue to fulfil Party A (owner)’s
responsibilities and obligations under this Agreement, and be bounded by the
provisions of this Agreement.

 

9.14   During the lease period, Party B shall enjoy purchasing right of the
factory for lease. Party A agrees that if Party B exercises the said right
within one year from the date of hand over, and both Parties reach an agreement
with regards to the sale of the factory for lease within the same one-year
period, Party B shall have the right to purchase the factory at a price of
US$430 per square metre. The rent that Party B prior the purchase of the said
factory could be converted into the amount paid for purchasing the factory.
Should Party B exercise the said right one year after the date of hand over,
Party B shall purchase the said factory at market price.

 

9.15   Before signing the formal Lease Agreement, Party A undertakes as follows:

1) Should there be another party who may rent or purchase the factory beside or
near to the factory rented by Party B, Party A shall inform Party B of the
party’s business dealings, and Party B shall ascertain if the party’s operations
would damage or affect its own operations. The said damages or effects shall
include but not limited to violent vibrations that result in the vibration of
Party B’s engine room, potential hazards caused by combustible or explosive
substances, hazardous or severely polluting gases, loud noises (referring to
noises of more than 65 decibels measured at a position of 1 metre away) and
strong electro-magnetic interference. In addition, Party B shall confirm that
the production it is engaging does not cause any damage or effect on any third
party of a neighbouring or/and nearby factory. The damage or effects include but
not limited to the engine room vibration caused by violent vibrations, hazards
caused by combustible and explosive substances, hazardous or severely polluting
gases, loud noises (referring to noises of more than 65 decibels measured at a
position of 1 metre away) and strong electro-magnetic interference. However,
when disputes arise from the above-mentioned issues, both parties shall employ a
third party independent authority for confirmation.

 

2) Party A shall assist Party B actively in expanding the electrical power of
the entire factory for lease to 4500KW.

 

3) Party A shall assist Party B in the broadband connections between the factory
leased by Party B and Shanghai Telecommunication and Jinqiao Telecommunication.
Party A assures that there will be optical cable/electrical cable channel within
a short distance from the factory leased by Party B, and

 



--------------------------------------------------------------------------------

at the same time, allows Party B to connect the optical (electrical) cables from
the nearest channel to the factory’s interior by underground method. The
specific works shall be executed according to the prevailing relevant
regulations.

 

4) As Party B expands its business, Party A shall, within its power, allow Party
B to use its optical (electrical) cable channel or connect the current factory
and the factory newly leased by Party B from Party A using optical cable by
breaking ground/breaking road. The above mentioned fees shall be borne by Party
B.

 

5) Party B could install supplementary facilities such as generator,
air-conditioning outdoor compressor, and oil storage tank. Party B shall discuss
with Party A with regards to the specific location of these facilities before
installation.

 

6) Due to the limitations of the business operated by Party B, fire safety
system of the factory for lease shall be changed from sprinkler type to gaseous
type. Party A shall assist Party B in the testing and inspection, as well as the
licensing matters of the fire safety system.

 

9.16   Party A shall be responsible for the registration of the lease at the
Land and Building Department.

 

10. Extension and termination of contract

 

10.1   Upon expiry of the lease period of the factory lot for lease, Party B may
apply for extension. To apply for an extension, Party B shall satisfy the
following conditions:

  (1)   Written application for extension should be delivered to Party A at
least three months before the expiry of the prevailing lease;

  (2)   Should the extension exceed the operational period, Party B shall also
submit approval document from the Examining and Approving Department for
Investment indicating its consent to the extension of Party B’s operational
period. Such document should be delivered to Party A together with the document
mentioned in the previous clause;

  (3)   Both Parties A and B have agreed on the rent of the factory for lease in
accordance with Clause 5.4.

 

10.2   After Party B submits an application for extension according to Clause
10.1, Party A must not make any legally binding commitments to any third party
with regards to lease matters of the factory for lease before the expiry date
stipulated in this Agreement.





 

 



--------------------------------------------------------------------------------

 

10.3   If Party B applies for extension according to Clause 10.1, Party A shall
grant consent to the application. Both parties shall draw up a new < General
Factory Lease Agreement> with reference to the objectives of this Agreement.
From the date of expiry to the date when the new < General Factory Lease
Agreement> goes into effect, this Agreement continues to be effective and both
parties shall fulfil their obligations under this Agreement. However, within six
months from the expiry date, should both Parties be unable to sign a new
“General Factory Lease Agreement”, unless both parties reach a written agreement
to continue discussion on the extension of lease, this Agreement shall be
terminated automatically. The termination date shall be the first day of the
seventh month from the expiry date.

 

10.4   When any party of this Agreement has to terminate this Agreement in
advance due to special reasons, the other party shall be informed in writing
three months in advance. With the other party’s consent, both parties may agree
to terminate this Agreement in advance and draw up the compensation terms in
writing.

 

10.5   If Party A fails to hand over the factory for lease for a period
exceeding 60 days from the date of hand over, Party B shall be entitled to
cancel this Agreement unilaterally by way of a written notice. If Party B fails
to pay rent or any other charges according to schedule for a period exceeding 60
days, Party A shall be entitled to cancel this Agreement unilaterally by way of
a written notice. In addition, under notarisation by a notary organisation,
Party A shall be entitled to remove all articles such as equipment and machines
from the factory lot for lease in the absence of Party B and expenses incurred
for the removal and storage of such articles shall be borne by Party B.

Should any party terminate this Agreement in accordance with the above clause of
this Agreement, the date of termination shall be the following day of which such
party issues a written notice.

 

10.6   If Party B does not extend the lease under this Agreement after its
expiry, or terminates the Agreement in accordance with Clause 10.3 to 10.5,
Party B shall return the factory for lease to Party A on the date of expiry or
the day following the date of termination. However, should it be difficult for
Party B to return the factory for lease on the expiry date or the second day of
the termination, the return of the factory could be delayed for two months after
obtaining Party A’s prior written consent. During the two-month grace period,
Party B shall pay monthly rent to Party B according to the rent of the
prevailing month of the expiry date, and pay the agreed property management fees
and other fees stipulated in this Agreement. For the procedure by which Party B
returns the factory for lease, please refer to Appendix VII of this Agreement.
Party B shall comply with the following conditions when returning the factory
for lease to Party A:

 

  (1)   If Party B has carried out partitioning, refitting and/or partial
reconstruction, it shall restore the premises to the conditions before the
reconstruction;

  (2)   Party B shall be responsible for the repair or compensation of damages
to the facilities or supplementary equipment due to human factor;

 



--------------------------------------------------------------------------------

  (3)   Party B shall be responsible for the dismantling works during the
restoration of the factory, as well as the removal of the debris by transporting
them to the relevant dumping ground for construction debris located outside the
factory district;

  (4)   An acceptance check shall be passed by Party A;

  (5)   The factory lot for lease shall be returned to Party A intact, including
keys and codes.

 

10.7   Without the prior written consent of Party A, if Party B fails to return
the factory for lease according to schedule, apart from the payment of penalty
according to this Agreement, it shall also continue to pay the monthly rent for
the factory for lease according to the monthly rent on the day of expiry (period
less than a month shall be considered as one month). In addition, it shall
continue to pay the property management fee and other charges according to this
Agreement.

 

11.   Liability for default

 

11.1   Unless otherwise stated in this Agreement, any of the following events
shall constitute a default by Party A:

 

  (1)   Failure to hand over the factory for lease to Party B by the date of
hand over;

  (2)   The factory provided fails to comply with the conditions stipulated in
this Agreement;

  (3)   Carry out works in the factory for lease without informing Party B in
advance, thus causing damages to Party B’s normal production operation;

  (4)   Violation of other articles and clauses of this Agreement.

 

11.2   Unless otherwise stated in this Agreement, any of the following events
shall constitute a default by Party B:

 

  (1)   Sub-lease of the factory for lease without Party A’s consent;

  (2)   Damage to the various supporting facilities that lead to economic losses
suffered by Party A;

  (3)   Damage to the factory for lease or alteration of building structure
without permission;

  (4)   Failure to return the factory to Party A in according with provisions;

  (5)   Violation of other articles and clauses of this Agreement.

 

11.3   If any of the events described in Clauses 11.1 (1), (2) or (3) or Clauses
11.2 (1) or (4) occurs, the defaulting party shall pay penalty to the other
party. The penalty shall be calculated on a daily basis. The method of
calculation is as follows:

 

  (1)   The daily penalty shall be 0.3% of the annual rent, ie. Eight thousand
three hundred and thirty three dollars and 39 cents (RMB 8,333.39);

 



--------------------------------------------------------------------------------

  (2)   Number of days of default = Number of calendar days from the day of
occurrence of default to the day the default is rectified;

  (3)   Amount of penalty = daily penalty × number of days of default.

 

11.4   In the event of any other default other than those listed in Clause 11.3,
the defaulting party shall compensate the other party for its economic losses.
If the economic losses caused by the default exceed the penalty, the defaulting
party shall also compensate for the part that exceeds the penalty. The
compensation shall be jointly computed and determined by both parties according
to the extent of economic losses. It may also be determined by a third party
with professional authority jointly authorised by both parties.

 

11.5   Upon occurrence of a default, if the performing party demands for the
continual fulfilment of the Agreement, regardless of whether the payment of
compensation has been made, the defaulting party shall continue to fulfil its
obligations under this Agreement. If the duration of default exceeds 60 days,
the abiding party may issue a notice to the defaulting party to terminate this
Agreement immediately. The termination of the Agreement shall not affect the
abiding party’s right to seek compensation.

 

11.6   Penalties and compensations shall be paid within 10 days from the day of
confirmation of liability of default. If the default continues on the day of
payment and compensation and thereafter, the defaulting party shall continue to
pay for the penalty and compensation until the act of default ceases.

 

11.7   It shall be considered as overdue payment under one of the following
circumstances. For each day overdue, surcharge for overdue payment shall be paid
according to the proportion of 0.003 of the outstanding amount.

 

  (1)   The rent, property management fee and other charges to be paid by Party
B are overdue;

  (2)   Overdue payment of penalty or compensation by either party.

 

12.   Contract documents

 

12.1   The appendices of this Agreement are incorporated into this Agreement as
they are referred to and shall be an inseparable component of this Agreement.
They shall have equal effects as this Agreement.

 

12.2   The appendices of this Agreement include the following:

 

  (1)   Appendix I: < Manual on the Technical Indices of General-purpose Factory
Buildings>;

 

  (2)   Appendix II: <Confirmation of Supports for the Leasing of
General-purpose Factory Buildings>;

 

  (3)   Appendix III: Duplicate of Party A’s Business Licence;

 

  (4)   Appendix IV: Duplicate of Party B’s Certificate of Incorporation;



--------------------------------------------------------------------------------

 

(5)   Appendix V: Copy of the approval certificate issued by the Evaluation and
Approval Department for Chinese Investment with regards to the enterprise set up
by Party B.

 

(6)   Appendix VI: <Licence for Planning of Construction Project> (Reference
Number Hu Pu Jian (00) No. 388)

 

(7)   Appendix VII:    <Manual for Users of General-purpose Factory Buildings at
the Jinqiao Export Processing District, Shanghai>;

 

(8)   Appendix VIII:    <(Sample) of Notice for Occupation>;

 

(9)   Appendix IX:    <(Sample) of Letter of Hand Over of General-purpose
Factory Lot>;

 

(10)   Appendix IX:    <Regulations on the Use, Management, Maintenance and
Repair for General-purpose Factory Buildings at the Jinqiao Export Processing
District, Shanghai>;

 

(11)   Appendix XI:        <Environment Regulations at the Jinqiao Export
Processing District;

 

13.   Others

 

13.1   For Party B to rent a factory other than the for lease (limited to within
Plot No. 52), should there be an vacant factory or lease withdrawal, Party A
shall inform Party B in writing. Under the same conditions, Party B shall enjoy
priority to rent or purchase.

 

13.2   Both parties shall not be responsible for losses to both parties due to
Force Majeure. When it is not possible to fulfil the conditions of this
Agreement, the party that encounters an event of Force Majeure shall immediately
inform the other party. In addition, it shall provide, within 15 days, the
details of event and the inability to fulfil the Agreement or part thereof or
the reason for the requirement to extend the fulfilment. Both parties may hold
consultations to decide whether to terminate the Agreement based on the impact
of the Force Majeure event on the fulfilment of the Agreement.

 

13.3   Occurrences of neighbouring relations between Party B and other parties
during the lease period shall be handled according to the relevant stipulations
of the state.

 

13.4   Disputes that arise in the course of fulfilling this Agreement shall be
resolved by both parties through consultations. Matters that cannot be resolved
through consultations shall be brought to the People’s Court at the place where
the factory building for lease is located.

In the occurrence of a dispute and the course of its settlement, unless
otherwise stated by law or this Agreement, no party shall be allowed to suspend
or terminate the fulfilment of the obligations of this Agreement.

 



--------------------------------------------------------------------------------

 

13.5   If there are matters not addressed by this Agreement, upon mutual
consultations and agreement, separate agreements may be reached as components of
this Agreement and they shall posses equal effectiveness as this Agreement.

Upon mutual consultations and agreement, amendments may be made on this
Agreement. Before the amended documents go into effect, both parties shall still
perform according to the provisions of this Agreement.

 

13.6   This Agreement shall go into effect after the legal representatives or
authorised representatives have signed and Party B has paid the full security
deposit according to this Agreement.

 

13.7   After this Agreement has gone into effect, the laws, regulations and
stipulations based on which the state or Shanghai City amends this Agreement or
the promulgation of new laws, regulations and stipulations shall have
retrospective effect on this Agreement. Both parties shall amend this Agreement
timely to ensure that the lawful rights and interests of both parties shall not
be harmed.

 

13.8   This Agreement shall be written in Chinese.

 

13.9   The signing, validity, interpretation, fulfilment and settlement of
disputes of this Agreement shall be under the jurisdiction of the law of the
People’s Republic of China.

 

13.10   This Agreement shall be in quintuplicate. Parties A and B shall hold two
copies each, the relevant land and building registration department shall hold
one copy.

 

13.11   This Agreement shall be signed by parties A and B on 21 February 2001 in
Shanghai for the compliance of both parties.

 

Party A: Shanghai Jin Qiao Pte Ltd.

 

Legal Representative or Authorised Agent: /s/ LIU XIAO PING (signed)

 

Mailing Address:    No. 28, New Jinqiao Road, Pudong, Shanghai City,

 

 Postal Code: 201206

 

Name of Account: Shanghai Jin Qiao Pte Ltd.

 

Bank of Deposit and Account Number:    Jinqiao Agricultural Bank General
Business Department

 033432 – 18015000341

 



--------------------------------------------------------------------------------

 

Party B: i-STT Pte Ltd

 

Legal Representative or Authorised Agent: LEE CHOONG KWONG (signed)

 

Mailing Address: 20 Ayer Rajah Crescent #05-05/08 Singapore 139964

 

Bank of Deposit and Account Number:









 